DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
Claims 1, 9, 16 are amended and field on 5/3/2022.
Claims 21-22 are newly added.
The amendment to claims 1, 9, 16 overcome the 112 rejection in the action mailed on 2/3/2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows to correct a lack of antecedent basis in Claim 9: 
In line 16 of claim 9, “to the surgical hub” is changed to “to a surgical hub”.  
Allowable Subject Matter
Claims 1-19, 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, a surgical evacuation system, comprising: a pump; a motor; a flow path; a housing; a sensor system, comprising a first pressure sensor and a second pressure sensor; and a control circuit configured to: determine a pressure differential between said first pressure sensor and said second pressure sensor; adjust a duty cycle of said motor based on the pressure differential; and transmit at least one surgical evacuation system parameter to a surgical hub, wherein the surgical hub is configured to aggregate data from a plurality of data sources comprising the control circuit and sources separate from the surgical evacuation system and is configured to display a plurality of parameters comprising the at least one surgical evacuation parameter in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Sleister (US. 5,968,032) is the closest prior art of record. Even though Sleister discloses a surgical evacuation system, comprising: a pump; a motor; a flow path; a housing; a sensor system, comprising a first pressure sensor and a second pressure sensor; and a control circuit configured to: determine a pressure differential between said first pressure sensor and said second pressure sensor; adjust a duty cycle of said motor based on the pressure differential; and transmit at least one surgical evacuation system parameter to a surgical hub, Sleister fails to disclose a housing and wherein the surgical hub is configured to aggregate data from a plurality of data sources comprising the control circuit and sources separate from the surgical evacuation system and is configured to display a plurality of parameters comprising the at least one surgical evacuation parameter.
As to claim 9, a surgical evacuation system, comprising: a pump; a motor; a flow path; a housing; a sensor system, comprising a first pressure sensor and a second pressure sensor; and a control circuit configured to: determine a ratio of said second pressure to said first pressure; determine an operating condition of the surgical evacuation system based on said ratio; and transmit the operating condition to the surgical hub, wherein the surgical hub is configured to aggregate data from a plurality of data sources comprising the control circuit and sources separate from the surgical evacuation system and is configured to display a plurality of outputs comprising the operating condition in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Sleister (US. 5,968,032) is the closest prior art of record. Even though Sleister discloses a surgical evacuation system, comprising: a pump; a motor; a flow path; a housing; a sensor system, comprising a first pressure sensor and a second pressure sensor; and a control circuit, Sleister fails to disclose determine a ratio of said second pressure to said first pressure; determine an operating condition of the surgical evacuation system based on said ratio; and transmit the operating condition to the surgical hub, wherein the surgical hub is configured to aggregate data from a plurality of data sources comprising the control circuit and sources separate from the surgical evacuation system and is configured to display a plurality of outputs comprising the operating condition.
As to claim 16, a non-transitory computer readable medium storing computer readable instructions which, when executed, cause a machine to: receive a first signal from a first sensor; receive a second signal from a second sensor; determine an efficiency ratio of the surgical evacuation system based on the first signal and the second signal; redirect the flow path internally through the surgical evacuation system; adjust an operational parameter of a pump motor of the surgical evacuation system based on the efficiency ratio; and transmit the efficiency ratio to a surgical hub control circuit, wherein the surgical hub control circuit is configured to aggregate data from a plurality of data sources comprising the non-transitory computer readable medium and sources separate from the non-transitory computer readable medium and is configured to display a plurality of outputs comprising the efficiency ratio on a surgical hub display in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Bodden et al. (US. 6,391,102B1) (“Bodden”) is the closest prior art of record. Even though Bodden discloses a non-transitory computer readable medium storing computer readable instructions which, when executed, cause a machine to: receive a first signal from a first sensor; receive a second signal from a second sensor, Bodden fails to disclose determine an efficiency ratio of the surgical evacuation system based on the first signal and the second signal; redirect the flow path internally through the surgical evacuation system; adjust an operational parameter of a pump motor of the surgical evacuation system based on the efficiency ratio; and transmit the efficiency ratio to a surgical hub control circuit, wherein the surgical hub control circuit is configured to aggregate data from a plurality of data sources comprising the non-transitory computer readable medium and sources separate from the non-transitory computer readable medium and is configured to display a plurality of outputs comprising the efficiency ratio on a surgical hub display.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remark, filed 5/3/2022, with respect to claims 1, 9, 16 have been fully considered and are persuasive.  The 103 rejection of claims 1, 9, 16  has been withdrawn. 
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        /Lauren P Farrar/Primary Examiner, Art Unit 3783